DETAILED ACTION
This is a final Office action addressing applicant’s response 03 July 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending and examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Applicant’s replacement drawing dated 03 July 2021, is entered.

Specification
The amendment filed 03 July 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the the language regarding the sufficiently inelastic material (page 2), catastrophic failure and permanent plastic deformation, “rigid” with respect to the thermoplastic, “smooth” with respect to the walls, and “similar material” (page 3 and following).  Upon comparison the originally filed disclosure, the examiner was unable to locate sufficient support for the newly added language.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in 

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3: “rigid” as it applies to thermoplastic did not appear in the disclosure as originally filed.  As a result, the examiner considers this new matter.  While noting “high rigidity” was used in conjunction with respect to polycarbonate,  the “rigid” language is not sufficient to cover the breadth of “thermoplastics” as now claimed.  As a result, this is considered new matter.

35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1: the claim contains several instances of antecedent basis issues.  When a limitation is initially presented, e.g., “length”, it must be preceded by “a” or “an”, e.g., “a length”.  When the same limitation is later referenced in the same claim or dependent claim, it must be preceded by “the” or “said”, e.g., “the length”, or “said length”.  For example, “a length” (line 4) is proper as this is the first instance of this limitation with respect to a second wall, however, “a length” (line 6) is improper as it references the same limitation and should be “[[a]] the length…”  Appropriate correction is required.  In addition, “rigid” is indefinite, as this is a relative term of art, and the metes and bounds of what constitutes rigid cannot be determined based on the language disclosed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duforestel (U.S. Publication 2015/0152635)

Claim 1: Duforestel discloses a twin-wall sheet made of a thermoplastic (paragraphs [0041], [0059]), having a structure comprising: a first wall (Fig. 2a: 20) comprising a single generally flat sheet (as shown); a second wall (32) comprising a single sheet (as shown) generally parallel to, extending a length of, and separated from the first wall (as shown), having a transverse contour of a form incorporating a series of alternating flat and arced sections (as shown) each with an apex toward the first wall and extending the length of the second wall (as shown); and a plurality of ribs (24) located between, perpendicular to, and connected to the first wall and second wall and each rib equidistant between two adjacent arcs (as exemplified in Fig. 5) in the transverse contour of the second wall and extending the length of the first and second walls in the direction of the arcs (as shown).  While Duforestel discloses portions of the panel may be made of thermoplastic (paragraph [0041]) it does not disclose the panel sheet is 

	Claim 2: Duforestel discloses an twin-wall sheet made of a rigid thermoplastic (paragraphs [0041] and [0059]) having a structure comprising: a first wall (Fig. 2a comprising a single generally flat sheet (20); a second wall (32) comprising a single sheet generally parallel to, extending a length of, and separated from the first wall (as shown), having a transverse contour of a form incorporating a series of alternating flat and arced sections (as shown) each with an apex toward the first wall and extending the length of the second wall in the direction of extrusion (as shown); an intermediate single sheet between, generally parallel to, extending the length of the second wall, and separated from the first wall (as exemplified in Fig. 1), having a transverse contour of a form similar to the second wall and having an apex of each arc generally aligned an apex of each arc of the second wall and extending a length of the intermediate sheet (as shown); and 
In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Duforestel does not disclose a plurality of ribs located between, perpendicular to, and connected to the second wall and the intermediate sheet and each rib equidistant between two It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have the number of sheets and ribs based on the overall size of the panel.
	
Claim 3: Duforestel discloses a twin-wall sheet made of a rigid thermoplastic (paragraphs [0041] and [0059]), having a structure comprising: a first wall (Fig. 2a: 20) comprising a single generally flat sheet (as shown); a second wall (32) comprising a single sheet generally parallel to, extending a length of, and separated from the first wall (as shown), having a transverse contour of a form incorporating a series of alternating flat and arced sections (as shown) each with an apex toward the first wall and extending the length of the second wall (as shown); 
a plurality of intermediate single (as exemplified in Fig. 1) sheets between, generally parallel to, extending the length of, and separated from the first wall and second wall, each having a transverse contour of a form similar to the second wall and 
a plurality of ribs (24) located between, perpendicular to, and connected to the first wall and an intermediate sheet (as exemplified) adjacent the first wall and each rib equidistant between two adjacent arcs in the transverse contour of the intermediate sheet adjacent the first wall and extending the length of the plurality of intermediate sheets (as shown and exemplified).  While Duforestel discloses portions of the panel may be made of thermoplastic (paragraph [0041]) it does not disclose the first panel is thermoplastic.  It would have been obvious at the time of filing to a person having ordinary skill in the art to make the panel of thermoplastic as a functional equivalent that would perform equally as the material of the panel.  Thermoplastics are well known in the art for strength, durability and resistance to corrosion.  Duforestel does not disclose a plurality of ribs located between, perpendicular to, and connected to adjacent intermediate sheets and each rib equidistant between two adjacent arcs in the contour of each intermediate sheet and extending the length of the intermediate sheets in the direction of extrusion; a plurality of ribs located between, perpendicular to, and connected to the second wall and an intermediate sheet adjacent the second wall and each It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have the number of sheets and ribs based on the overall size of the panel.

Response to Arguments
Applicant provided no arguments or remarks regarding the prior art cited, so the examiner reserves comment at this time.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649